DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 4/10/2019 has been entered. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on a European Patent application filed on 10/11/2016. The Applicant has filed a certified copy of the application EP16306340.7 as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2021 and 4/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 4/10/2019 are accepted to by the Examiner.
Claim Objections 
The Claims 2 and 10 are objected because of the following informalities.
Claim 2 recites “determined based on the standard distance”. It is not clear from claim language based on which standard of distance is claimed and also any standard can be changed over time and country. 
Claim 10 recites “…the optical equipment is intended is determined based on the position of the permanent marking”, which is not clear. It is failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic error. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divo (US 2007/0121100)
Regarding claim 1, Divo teaches a method for determining a parameter of an optical equipment (refer to US 2007/0121100, Figs. 1-10) comprising an optical lens (ophthalmic lens 10, [0147]) comprising permanent markings (permanent markings 16, [0147], Fig. 10) and being mounted in a spectacle frame (spectacle frame M, [0147], Fig. 7), the method comprising: - an optical equipment positioning step (method comprising the following steps: a) positioning said ophthalmic lens 10 on said support 110; [0115-0116]), during which the optical equipment is positioned before a pattern in a first position (Figs. 4A and 4B shows different patterns 140, [0093]), 
- a portable electronic device positioning step (Fig. 3, digital camera 134, [0090]), during which a portable electronic device comprising an image acquisition module is positioned in a second position (acquisition and analysis means 130 also comprise image processor, [0090]) so as to acquire an image showing together the pattern seen through at least part of the optical lenses of the optical equipment in the first position and at least part of the spectacle frame (part of the spectacle frame M) of the optical equipment in the first position (position of the middle of the bridge of said frame M, [0147]), 
- a permanent marking detection step (processing the signal output by the digital camera 134 to determine the position of the permanent markings of the ophthalmic lens 10, [0141]; ophthalmic lens 10 situated in the middle of the straight line segment interconnecting the two corresponding permanent markings 16 of said ophthalmic lens 10, [0147]; pointer 113 corresponding to the support 110 and the permanent markings 16 of the ophthalmic lens 10, it can deduce therefrom the values of the half-distances between the pupils and the mounted height of the ophthalmic lens fitted on the frame M., [0168], Fig. 10), during which the at least one permanent marking on the optical lens is detected by using the image acquired by the image acquisition module of the portable electronic device in the second position (image processor of digital camera 134, Fig. 3; [0090], [0134]), 
- a parameter determining step during which at least one parameter of the optical equipment is determined based on the position of the permanent marking, ([0133-134]; detecting various characteristics of an ophthalmic lens 10 provided with markings, [0149]).
Regarding claim 2, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches the method, further comprising prior to the parameter determining step a scaling step during which the scale of the image of the optical equipment is determined based on the standard distance of two permanent alignment markings on the same optical lens and/or by using a known size element positioned in the average plane of the optical equipment (“During fabrication, every progressive lens is provided with temporary markings using paint, and with permanent markings using engraving. The temporary markings enable the lens to be centered conveniently prior to being mounted. The permanent markings make it possible on the patient's frame to identify the nature of the progressive ophthalmic lens, the value of its addition, and also to verify or reestablish the exact indexing of said lens”, [0006]; “FIG. 10, the temporary markings conventionally comprise: [0008] a "fitting" or "centering" cross 11 identifying the center of the far vision zone that is to be positioned at the center of the wearer's pupil when the wearer is looking straight ahead at infinity; it serves to position the power progression of the lens 10 vertically relative to the eye so that, as intended by the designer of the lens”, [0007-0008]; “a central point 12 locating the "optical center" of the lens 10 and situated … below the mounting cross 11, depending on the type of the lens; for a progressive lens, this "optical center" is conventionally the "prism reference" point where the nominal prismatic power of the lens 10 corresponding to the wearer's prescription is measured”, [0009], see [0006-0013] and Figs. 1, 9-10 show optical element spectacles positioned in the average plane, using a known size element positioned in the average plane of the optical equipment; “The algorithm that enables the position of the support to be deduced from the captured image operates as follows: binarizing the positioning image and retaining only those points having light intensity greater than a predefined threshold; performing a segmentation operation: isolating and numbering the various items obtained by binarization (where an item is a cluster of contiguous pixels); determining the characteristics (size, position of center of gravity) the various items; sorting the items as a function of size: eliminating items of size much greater than or much smaller than the size of the passive pointer(s); comparing the remaining items with the theoretical shape of the passive pointer(s) by correlating the retained items … Once the device 100 has located the passive pointer 113 corresponding to the support 110 and the permanent markings 16 of the ophthalmic lens 10, it can deduce therefrom the values of the half-distances between the pupils and the mounted height of the ophthalmic lens fitted on the frame M”, [0157-0168]).
Regarding claim 3, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches the method, wherein the at least one parameter of the optical equipment is selected in the list consisting of the pupillary distance, the half-pupillary distance, height parameters, the far distance centering point, the addition of the progressive lens, the lens manufacturer (it is preferable to be able to measure the right and left half-distances between the pupils rather than measuring only the overall interpupillary distance, [0022]; Centering relative to far vision consists in measuring the half-distances between the right and left pupils of the patient with a far vision regard, i.e. the distances between the root of the nose and the centers of the pupils, (or more precisely of the corneal reflections) of the right eye and of the left eye. The far vision fitting crosses of the right and left lenses are then positioned at these distances from the mid or nasal plane of the frame”, [0025]; the half-distance between the pupils is determined by calculating the distance that exists between the position of the middle of the bridge of said frame M given by one of the passive pointers 113 of said support 110 and the position of the central point 12 of said ophthalmic lens 10 situated in the middle of the straight line segment interconnecting the two corresponding permanent markings 16 of said ophthalmic lens 10, [0147]; “the height is determined by calculating the distance that exists between the position of the top or bottom edge of said frame M (as given by the edge 115A of the strip 115 seen by the digital camera 134) and the position of the central point 12 of said ophthalmic lens 10 situated in the middle of the straight line segment connecting the two corresponding permanent markings 16 of said ophthalmic lens 10 (see FIGS. 7 and 10)”, [0148], also see [0003], identify the trademark and the exact nature of the progressive lens, [0013], [0019]).
Regarding claim 4, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches the method, wherein during the parameter determining step the position of the distance visual point relative to a reference point of the spectacle frame is determined (verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame, [0003]; markings make it possible on the patient's frame to identify the nature of the progressive ophthalmic lens, the value of its addition, and also to verify or reestablish the exact indexing of said lens, even after the temporary markings have been removed. It should be understood that temporary marks are removed by the optician before handing the spectacles over to a customer and that, where necessary, they can be reestablished on the basis of the permanent engraved markings that remain on the lens, [0006]; the temporary markings [0007]).
Regarding claim 5, the method for determining a parameter of an optical equipment according to claim 4 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 4.
Divo further teaches the method according to claim 4, wherein the reference point of the spectacle frame is a reference point of the nose pad of the spectacle frame (Centering relative to far vision consists in measuring the half-distances between the right and left pupils of the patient: [0025], point of the nose pad of the spectacle frame is half-distances between the right and left pupils; “the half-distance between the pupils is determined by calculating the distance that exists between the position of the middle of the bridge of said frame M given by one of the passive pointers 113”, [0147]).
Regarding claim 6, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches the method, wherein the position of the far vision reference point of the optical lens is determined during the parameter determining step (verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame, [0003]; progressive lens is provided with temporary markings using … FIG. 10, the temporary markings conventionally comprise: a "fitting" or "centering" cross 11 identifying the center of the far vision zone that is to be positioned at the center of the wearer's pupil when the wearer is looking straight ahead at infinity, [0006-0008]).
Regarding claim 7, the method for determining a parameter of an optical equipment according to claim 6 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 6.
Divo further teaches the method according to claim 6, wherein during the parameter determining step at least one optical parameter of the optical lens is determined based on the image of a distant element seen through at least part of the optical lens of the optical equipment in the first position (using the digital camera 134 of the first acquisition and analysis means 130 to pick up the light transmitted through the ophthalmic lens 10, [0140], see Fig. 3).
Regarding claim 8, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches the method further comprising a position determining step during which the distance and the relative orientation between the image acquisition module and the optical equipment are determined (processing the signal output by the digital camera 134 to determine the position of the permanent markings of the ophthalmic lens 10 in a stationary frame of reference, [0141]; “the half-distance between the pupils is determined by calculating the distance that exists between the position of the middle of the bridge of said frame M … the height is determined by calculating the distance that exists between the position of the top or bottom edge of said frame M (as given by the edge 115A of the strip 115 seen by the digital camera 134) and the position of the central point 12 of said ophthalmic lens 10 situated in the middle of the straight line segment connecting the two corresponding permanent markings 16 of said ophthalmic lens 10 (see FIGS. 7 and 10)”, [0147-0148]).
Regarding claim 9, the method for determining a parameter of an optical equipment according to claim 8 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 8.
Divo further teaches the method, wherein the distance and relative orientation between the image acquisition module and the optical equipment are determined using at least measuring means of the portable electronic device (processing the signal from said digital camera 134 in order to determine the positions of the permanent markings 16 of the ophthalmic lens 10 (see FIG. 10) in a stationary frame of reference, [0120]; digital camera 134 to determine the position of the permanent markings of the ophthalmic lens 10 in a stationary frame of reference, [0141]; digital camera 134 is processed in order to determine the position of the passive pointer 113A in the stationary frame of reference, [0145]).
Regarding claim 10, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches the method, wherein the optical equipment comprises two optical lenses mounted in a spectacle frame and the method further comprises an interpupillary distance determining step during which the interpupillary distance of the user for which the optical equipment is intended is determined based on the position of the permanent marking (Fig. 7 shows two optical lenses 10 mounted on the spectacle with frame M; [0147]; “the half-distance between the pupils is determined by calculating the distance that exists between the position of the middle of the bridge of said frame M … the height is determined by calculating the distance that exists between the position of the top or bottom edge of said frame M (as given by the edge 115A of the strip 115 seen by the digital camera 134) and the position of the central point 12 of said ophthalmic lens 10 situated in the middle of the straight line segment connecting the two corresponding permanent markings 16 of said ophthalmic lens 10 (see FIGS. 7 and 10)”, [0147-0148]).
Regarding claim 11, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches a method for ordering a new optical equipment for a user of a first optical equipment, the method comprising: - a parameter determining step during which at least one parameter of the first optical equipment of the user is determined (detecting various characteristics of an ophthalmic lens 10 , [abstract and 0149]; invention relates in general to detecting characteristics of an ophthalmic lens, [0001]) by a method according to claim 1, - an ordering step during which an order request for a new optical equipment is sent to a distant entity, the order request comprising the value of the at least one parameter and new optical equipment identification data (present invention relates in general to detecting characteristics of an ophthalmic lens… advantageous application of the invention lies in particular in verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame. When mounting a progressive lens in a frame, it is important for the visual comfort of the user to ensure that the lens is properly positioned relative to the eye for which it corrects a refractive or accommodation defect; [0003-0004]; it serves to detect and locate automatically any tensions existing in mounted ophthalmic lenses in order to verify that each ophthalmic lens is properly fitted to the frame, [0084]; the optician can advantageously make use of the above-described device 100 for positioning and measuring on an ophthalmic lens the locations and possibly also the shapes of holes to be made in order to mount the temples of a rimless frame, [0176]).
Regarding claim 12, the method for ordering a new optical equipment for a user of a first optical equipment by a method according to claim 1, according to claim 11 is rejected (see above).
Divo teaches the method for ordering a new optical equipment for a user of a first optical equipment by a method according to claim 1, according to claim 11.
Divo further teaches a method for providing a new optical equipment for a user of a first optical equipment (invention relates in general to detecting characteristics of an ophthalmic lens. the invention relates to a detector device including a support adapted to receive said lens. The invention also relates to a method of automatically detecting various characteristics of an ophthalmic lens provided with markings with the help of such a device, [0001-0002]), the method comprising: - an order receiving step during which an order request generated by a method according to claim 11 is received (The present invention relates in general for detecting characteristics of an ophthalmic lens, including a support adapted to receive said lens, … also ... a method of automatically detecting various characteristics of an ophthalmic lens .. positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame; When mounting a progressive lens in a frame, it is important for the visual comfort of the user to ensure that the lens is properly positioned relative to the eye for which it corrects a refractive or accommodation defect … result of bringing together two geometric-optical givens: the morphology of the wearer's pupil and the position on the lens of the reference center. [0001-0005]), 
- a new optical equipment parameter determining step during which at least one parameter of the new optical equipment of the user is determined based on the value of the parameter of the first optical equipment determined during the parameter determining step (detecting various characteristics of an ophthalmic lens 10 [abstract]; determined by calculating the distance that exists between the position of the middle of the bridge of said frame M, [0147]), 
- an optical equipment providing step during which a new optical equipment is provided to the user based on the value of the at least one parameter determined during the new optical equipment parameter determining step (Fig. 3 shows acquisition and analysis for acquiring and analyzing the light transmitted through said lens 10, [0087]; it serves to detect and locate automatically any tensions existing in mounted ophthalmic lenses in order to verify that each ophthalmic lens is properly fitted to the frame, [0033], “Said device 100 can then provide one of the three following types of information: binary information indicating that the ophthalmic lens 10 is properly fitted in the frame M (i.e. without stress); binary information indicating that the ophthalmic lens 100 is properly fitted in its frame M, and if the frame is under too much tension, informing the optician of the amount of trimming to be machined away on said lens, possibly with the angular position of the trimming that is to be performed when it is to be applied to a fraction only of the periphery of the lens, so as to ensure that said lens is properly fitted in the frame M; or  it displays the captured image of the lens 10 on a screen and the optician can then, on sight of said image, decide whether the lens is or is not properly mounted, and possibly also decide on the amount of trimming machining to be performed on said lens”, [0172-0175]).
Regarding claim 13, the method according to claim 12 is rejected (see above).
Divo teaches the method according to claim 12.
Divo further teaches, wherein during the new optical equipment parameter determining step at least one parameter of the new optical equipment of the user is determined as substantially the same as the parameter determined during the parameter determining step (“During fabrication, every progressive lens is provided with temporary markings using paint, and with permanent markings using engraving. The temporary markings enable the lens to be centered conveniently prior to being mounted. The permanent markings make it possible on the patient's frame to identify the nature of the progressive ophthalmic lens, the value of its addition, and also to verify or reestablish the exact indexing of said lens”, [0006]; “FIG. 10, the temporary markings conventionally comprise: [0008] a "fitting" or "centering" cross 11 identifying the center of the far vision zone that is to be positioned at the center of the wearer's pupil when the wearer is looking straight ahead at infinity; it serves to position the power progression of the lens 10 vertically relative to the eye so that, as intended by the designer of the lens”, [0007-0008]; “a central point 12 locating the "optical center" of the lens 10 and situated … below the mounting cross 11, depending on the type of the lens; for a progressive lens, this "optical center" is conventionally the "prism reference" point where the nominal prismatic power of the lens 10 corresponding to the wearer's prescription is measured”, [0009], see [0006-0013] and Figs. 1, 9-10 show optical element spectacles positioned in the average plane, using a known size element positioned in the average plane of the optical equipment; “The algorithm that enables the position of the support to be deduced from the captured image operates as follows: binarizing the positioning image and retaining only those points having light intensity greater than a predefined threshold; performing a segmentation operation: isolating and numbering the various items obtained by binarization (where an item is a cluster of contiguous pixels); determining the characteristics (size, position of center of gravity) the various items; sorting the items as a function of size: eliminating items of size much greater than or much smaller than the size of the passive pointer(s); comparing the remaining items with the theoretical shape of the passive pointer(s) by correlating the retained items … Once the device 100 has located the passive pointer 113 corresponding to the support 110 and the permanent markings 16 of the ophthalmic lens 10, it can deduce therefrom the values of the half-distances between the pupils and the mounted height of the ophthalmic lens fitted on the frame M”, [0157-0168]).
Regarding claim 16, the method according to claim 2 is rejected (see above).
Divo teaches the method according to claim 2.
Divo further teaches the method, the method according to claim 2, wherein the at least one parameter of the optical equipment is selected in the list consisting of the pupillary distance, the half-pupillary distance, height parameters, the far distance centering point, the addition of the progressive lens, the lens manufacturer (it is preferable to be able to measure the right and left half-distances between the pupils rather than measuring only the overall interpupillary distance, [0022]; Centering relative to far vision consists in measuring the half-distances between the right and left pupils of the patient with a far vision regard, i.e. the distances between the root of the nose and the centers of the pupils, (or more precisely of the corneal reflections) of the right eye and of the left eye. The far vision fitting crosses of the right and left lenses are then positioned at these distances from the mid or nasal plane of the frame”, [0025]; the half-distance between the pupils is determined by calculating the distance that exists between the position of the middle of the bridge of said frame M given by one of the passive pointers 113 of said support 110 and the position of the central point 12 of said ophthalmic lens 10 situated in the middle of the straight line segment interconnecting the two corresponding permanent markings 16 of said ophthalmic lens 10, [0147]; “the height is determined by calculating the distance that exists between the position of the top or bottom edge of said frame M (as given by the edge 115A of the strip 115 seen by the digital camera 134) and the position of the central point 12 of said ophthalmic lens 10 situated in the middle of the straight line segment connecting the two corresponding permanent markings 16 of said ophthalmic lens 10 (see FIGS. 7 and 10)”, [0148], also see [0003], identify the trademark and the exact nature of the progressive lens, [0013], [0019]).
Regarding claim 17, the method according to claim 2 is rejected (see above).
Divo teaches the method according to claim 2.
Divo further teaches the method, wherein during the parameter determining step the position of the distance visual point relative to a reference point of the spectacle frame is determined (verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame, [0003]; markings make it possible on the patient's frame to identify the nature of the progressive ophthalmic lens, the value of its addition, and also to verify or reestablish the exact indexing of said lens, even after the temporary markings have been removed. It should be understood that the temporary marks are removed by the optician before handing the spectacles over to a customer and that, where necessary, they can be reestablished on the basis of the permanent engraved markings that remain on the lens, [0006]; the temporary markings [0007]).
Regarding claim 18, the method according to claim 3 is rejected (see above).
Divo teaches the method according to claim 3.
Divo further teaches the method, wherein during the parameter determining step the position of the distance visual point relative to a reference point of the spectacle frame is determined (verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame, [0003]; markings make it possible on the patient's frame to identify the nature of the progressive ophthalmic lens, the value of its addition, and also to verify or reestablish the exact indexing of said lens, even after the temporary markings have been removed. It should be understood that temporary marks are removed by the optician before handing the spectacles over to a customer and that, where necessary, they can be reestablished on the basis of the permanent engraved markings that remain on the lens, [0006]; the temporary markings [0007]).
Regarding claim 19, the method according to claim 2 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 2.
Divo further teaches the method, wherein the position of the far vision reference point of the optical lens is determined during the parameter determining step (verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame, [0003]; progressive lens is provided with temporary markings using … FIG. 10, the temporary markings conventionally comprise: a "fitting" or "centering" cross 11 identifying the center of the far vision zone that is to be positioned at the center of the wearer's pupil when the wearer is looking straight ahead at infinity, [0006-0008]).
Regarding claim 20, the method according to claim 3 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 3.
Divo further teaches the method, wherein the position of the far vision reference point of the optical lens is determined during the parameter determining step (verifying at least one positioning characteristic such as a centering characteristic, an axial positioning characteristic, or a location characteristic for reference points for far vision and for near vision, of such a lens when mounted on a frame, [0003]; progressive lens is provided with temporary markings using … FIG. 10, the temporary markings conventionally comprise: a "fitting" or "centering" cross 11 identifying the center of the far vision zone that is to be positioned at the center of the wearer's pupil when the wearer is looking straight ahead at infinity, [0006-0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Divo as applied to claim 1, in view of Jethmalani (US 2015/0293382).
Regarding claim 14, the method for determining a parameter of an optical equipment according to claim 1 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 1.
Divo further teaches, wherein the portable electronic device is equipped with measuring means (“the optician measures the height between the bottom of the frame and the center of the wearer's pupil when looking horizontally, and positions the centering cross of the lens at the measured height”, [0020]; “device 100 for positioning and measuring on an ophthalmic lens the locations and possibly also the shapes of holes to be made in order to mount the temples of a rimless frame”, [0176]);  and image processor with camera (image processor means and digital camera 134, [0090]).
Divo doesn’t explicitly teach a stereo or 3D camera or telemeter that may be used to determine the distance and orientation of the optical equipment and/or the distant element.
Divo and Jethmalani are related as optical elements.
Jethmalani teaches a 3D image processing means that may be used to determine the distance and orientation of the optical equipment and/or the distant element (The 3D virtual try-on and rotation of the user with the frame mounted on their face allows determining the fit of the frame where the temples are wrapped around the ears, the nose bridge is touching the nose, the frame is located properly on the nose bridge, the pantoscopic tilt, and the user's comfort to the new frames without actually wearing the real frames. Additionally, the present embodiment includes the fitting of progressive lens design virtually to the user's face where the proper fitting height is located with the user's line of sight so that the best vision is possible when the real lenses mounted eyeglass frames are provided to the user”, [0080 and 0094]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Divo to include during the new optical equipment parameter determining step as taught by Jethmalani for the predictable result of trying the measurements of a new and fitting an eyeglass and frame as taught by Jethmalani in [abstract].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Divo as applied to claim 1, in view of Hatanaka (WO 2015125847).
Regarding claim 15, the method for determining a parameter of an optical equipment according to claim 8 is rejected (see above).
Divo teaches the method for determining a parameter of an optical equipment according to claim 8.
Divo further teaches the method, wherein the distance and relative orientation of the image acquisition module of the portable electronic device and the optical equipment are determined using at least measuring means (acquisition and analysis means 130 comprise a digital camera 134, an optical system for deflecting light rays, the system comprising a converging lens 131 and a mirror 132 inclined at 450. Said first acquisition and analysis means 130 also comprise image processor means adapted to process the signal obtained at the output from the camera 134, and display means for displaying the processed signal, [0090]; digital camera 134 in order to determine the positions of the permanent markings 16 of the ophthalmic lens 10, [0120]).
Divo doesn’t explicitly teach including a printed sheet having specific printed features. 
Divo and Hatanaka are related to eye optical systems.
Hatanaka teaches system includes a printed sheet having specific printed features (The output unit 12 outputs a spectacle lens type recommended for the wearer. Specific output forms include display output, print output” [in output part header]; “the recommended type of the spectacle lens may be output to a printing apparatus such as a printer by the output unit 12 so that the recommended type is printed on a sheet” [under “Modified example” header, [page 10 of the machine translation]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Divo to include printer with a printed sheet having specific printed features as taught by Hatanaka for the predictable result of printing the recommended type of the spectacle lens as an output to a printing apparatus, as taught by Hatanaka under “Modified example” header [page 10 of the machine translation] in the discloser. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872